Citation Nr: 1442244	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-06 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment of VA nonservice-connected pension benefits originally in the amount of $116,103.80.   


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.   

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Committee on Waivers and Compromises (RO).    

The Board has reviewed the physical claims files and both the "Virtual VA" and the Veterans Benefits Management System (VBMS) files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  In January 2011, the Veteran's nonservice-connected pension award was retroactively reduced from December 1, 2003, because the Veteran earned income from December 1, 2003 that exceeded the maximum income limit for the award of nonservice-connected pension benefits, and an overpayment in the amount of $116,103.80 was created as a result.  A subsequent December 2011 decision based upon the Veteran's eligibility verification reports for the pertinent time period resulted in a reduction of the debt in the amount of $37,701.77.  

2.  The Veteran was notified by the VA, at the time of his original award letter in April 2002, as well as in subsequent correspondence dated in May 2002, September 2002, February 2003, October 2003, December 2007, December 2008, December 2009, and December 2010, that a nonservice-connected pension was an income-based program, that he should notify VA immediately of any changes in income, and that failure to promptly report income could cause an overpayment which would be subject to recovery. 

3.  The overpayment in question was not due to fraud, misrepresentation, or bad faith by the Veteran.  

4.  The Veteran was at fault in the creation of the debt by failing to report to VA the change in his and his family's income from November 2003 to December 2010 and VA was not at fault in the creation of the indebtedness.   

5.  The failure of the Government to insist upon its right to repayment of the assessed overpayment indebtedness would result in unjust enrichment of the Veteran inasmuch as he accepted benefits to which he was not entitled, based on his and his family's income.   

6.  The Veteran's income, with consideration of the costs of life's basic necessities, is sufficient to permit repayment of the overpayment indebtedness without resulting in excessive financial difficulty, and the collection of that indebtedness would not defeat the purpose of the pension benefit program, or otherwise be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected pension benefits, in the amount of $116,103.80, would not be against equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), which sets forth notice and assistance requirements on the part of VA in the adjudication of certain claims, are not applicable to requests for waiver of recovery of overpayments.  See Lueras v. Principi, 18 Vet. App. 435 (2004) and Barge v. Principi, 16 Vet. App. 132 (2002).


Pertinent Law and Regulations

The governing provisions of 38 U.S.C.A. § 1521(a) (West 2002) provide, in pertinent part, that the VA shall pay a pension to each veteran of a period of war, who is permanently and totally disabled, including from a non-service-connected disability. 

For pension purposes, payments of any kind from any source will be counted as income during the twelve month annualization period in which received, unless specifically excluded under the provisions of 38 C.F.R. § 3.272.  38 C.F.R. § 3.271 (2013). 

A person who is receiving pension benefits is required to report to the VA in writing any material change or expected change in his or her income, net worth, or other circumstance that affects the payment of benefits.  38 U.S.C.A. § 1506; 38 C.F.R. §§ 3.277, 3.660 (2013). 

An overpayment is created when a payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962. 

Overpayments created by the retroactive discontinuance of pension benefits will be subject to recovery unless waived.  38 C.F.R. § 3.660(a)(3) (2013). 

Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c).

The statute prohibits a waiver if there is an indication of fraud, misrepresentation, or bad faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  The regulations provide that it is not necessary that the debtor undertakes conduct with actual fraudulent intent if such conduct is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and the result of that conduct is a loss to the government.  38 C.F.R. § 1.965(b)(1).  In this regard, a waiver is not warranted if a material fact is misrepresented, or there is unfair dealing or deceptive dealing.  38 C.F.R. § 1.965(b)(1).

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) The fault of the debtor, (2) balancing of faults between the debtor and the VA, (3) undue hardship of collection on the debtor, (4) a defeat of the purpose of an existing benefit to the appellant, (5) the unjust enrichment of the debtor, and, (6) whether the debtor changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

In March 2002, the Veteran was awarded nonservice-connected pension benefits effective April 1, 2002.  The award was based upon the Veteran's reported income of zero and his payment included benefits for five dependents.  

In January 2011, the Veteran's nonservice-connected pension award was retroactively reduced from December 1, 2003, because VA had evidence that the Veteran had income from December 1, 2003 that exceeded the maximum income limit for the award of nonservice-connected pension benefits.  An overpayment in the amount of $116,103.80 was created as a result.  The Veteran was notified of this overpayment indebtedness in April 2011.  In May 2011, the Veteran's request for a waiver was received.  In an August 2011 decision, a request for waiver of recovery of the overpayment indebtedness was denied.  

The Board notes that the Veteran is not challenging the validity of the debt.  In the May 2011 statement, the Veteran requested a reconstruction of the past years income and medical expenses.  The RO interpreted this request as a request for an accounting of the overpayment indebtedness.  In a December 2011 letter, the RO provided an accounting of the creation of the overpayment indebtedness for the years of 2003 to 2010.  The Veteran did not express disagreement with the creation of the overpayment indebtedness.  

As noted, the law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) Fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302.  The Board's review of the record reflects that the RO has resolved this question in favor of the Veteran, finding, in essence, that his actions did not constitute fraud, misrepresentation or bad faith.  The Board concurs with this finding.  

Thus, the question before the Board for review is the issue of whether the evidence establishes that recovery of the indebtedness would be against equity and good conscience, so that recoupment of the debt may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. 

The Board has carefully reviewed the entire record, in light of the Veteran's contentions and the applicable law and regulations.  The Board finds that the Veteran was materially at fault in the creation of the overpayment indebtedness.  

There is evidence that the Veteran was notified on multiple occasions that his nonservice-connected pension award was based upon his and his family's income.  Review of the record shows that the Veteran was notified by the VA, at the time of his original award letter in April 2002, as well as in subsequent correspondence dated in May 2002, September 2002, February 2003, October 2003, December 2007, December 2008, December 2009, and December 2010 that a nonservice-connected pension was an income-based program, that he should notify the VA immediately of any changes in income, and that failure to promptly report income could cause an overpayment which would be subject to recovery.  Thus, on this record, the Veteran had knowledge of the law and regulations pertaining to the receipt of a nonservice-connected pension benefit including that the pension benefits was based upon his and his family's income. He was notified that the pension benefit was initially awarded in April 2002 based upon zero income.  

The record shows that the Veteran did not inform the VA, at all, that he had income in each year from 2003 to 2010, until he was notified by VA in January 2011 that VA had evidence that he had been receiving additional income since 2003.  The Board stresses that the Veteran was advised, when he was awarded the pension benefits in April 2002, that the pension benefits were income-based benefits and that he had to inform the VA, immediately, of any change in the amount of his or his family's income.  VA informed the Veteran of his obligation to immediately notify the VA of income changes in April 2002, May 2002, September 2002, February 2003, October 2003, December 2007, December 2008, December 2009, and December 2010.  These letters informed the Veteran that Social Security benefits was income and should be reported.  The letters also notified the Veteran to report any Social Security income that his family members received.  The Veteran's obligation to report his and his family's income changes to VA was clearly set forth in the VA letters.  Despite the notification, the Veteran did not report to the VA that he and his family received additional income beginning in November 2003.  Thus, the Board finds that the Veteran was at fault because he failed to notify the VA of the additional income shortly after being informed of his obligation to do so and he failed to report this income for the next eight years.  Consequently, the Board finds that the Veteran was at fault in the creation of the overpayment indebtedness. 

The Board finds that VA was not at fault in the creation of the overpayment indebtedness.  VA properly notified the Veteran on several occasions of his obligation to report any income changes.  The evidence of record shows that VA took the appropriate action to reduce and terminate the Veteran's award of pension benefits once they received information of the Veteran's income for the years 2003 to 2010.  VA properly afforded the Veteran 60 days to dispute or agree with the proposed action, prior to the termination of his benefits, as set forth in the VA regulations.  See 38 C.F.R. § 3.105.

The Board has considered whether recovery of the overpayment would defeat the original purpose of the benefit, by nullifying the object for which it was intended, and whether waiver of recovery of the indebtedness would create unjust enrichment.  Pension, as noted above, is an income-based program, intended to provide a basic level of support for veterans with wartime service.  Recovery of those amounts to which the Veteran was not entitled would not defeat the purpose of the benefit, especially since the Veteran receives income that exceeds the maximum income limit for the pension benefit.  On the other hand, failure of the Government to insist upon its right to repayment of this debt would result in his unjust enrichment at the expense of the Government.  The record shows that the Veteran received the pension benefits for eight years when he did not qualify for this benefit. 

Finally, the Board must analyze whether recovery of the overpayment from the Veteran would result in undue financial hardship.  The evidence of record shows that the Veteran's reported monthly income was $963.90.  See the May 2011 financial status report.  

In the May 2011 financial status report, the Veteran reported that his monthly expenses amounted to $2,907.40, which exceeds his reported monthly income.  However, the Board finds that the Veteran's statements as to his monthly expenses do not appear to be credible.  Once the evidence has been assembled, the Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  Specifically, some of the reported expenses appear exaggerated.  For example, the Veteran reported a monthly food expense of $1,534.00.  It is unclear why the food expense is so high when the household currently includes the Veteran and his spouse.  This reported food expenses amounts of $767.00 per person a month or $191 per person a week.  Additionally, the Veteran reported a monthly expense of $691.00 as a living expenses.  It is not clear what the living expense is specifically for as the Veteran reported separate expenses for rent and utilities.  The Veteran also reported a monthly expense of $203.00 for installment contracts and other debt.  The Board emphasizes that the Veteran is expected to accord a debt to VA the same regard given to any other debt.  The Board finds that if the Veteran is able to pay off an installment contract and other debts, he should be able to repay the overpayment indebtedness as well.  

The Board is certainly sympathetic to the fact that repayment of the overpayment will cause additional burden to the Veteran.  However, in an August 2011 letter and on VA's own website (see www.va.gov/debtman/Payment_Options.asp), it is noted that a veteran can work out a payment plan to repay any debt owed to VA.  Indeed, in March 2011, the Veteran requested that VA reduce the amount of his check by $150 while his case was being reviewed. In light of this fact, the Board does not find that the complete recovery of the overpayment would necessarily deprive the Veteran of basic necessities.  The Board finds that there is no credible evidence of undue financial hardship presented by recoupment of this debt, especially if the Veteran chooses to repay the debt by setting up a payment plan.

The Board finds on this record that the Veteran should be able to repay the overpayment indebtedness based upon the financial information of record.  The record shows that the Veteran has the funds to pay for basic necessities of life.  There is no evidence that the Veteran will be forced to endure a lack of food, clothing, shelter, or medical care for himself or his dependent as a result of the collection of the debt.  Thus, there is no indication that recovery of the overpayment would cause undue hardship.  

Based on the record in this case, the Board is not persuaded that recovery of the overpayment at issue would be unfair, unconscionable or unjust.  The Board finds that, under the principles of equity and good conscience, taking into consideration all of the specifically enumerated elements of 38 C.F.R. § 1.965(a), it would not be unfair to recover the overpayment indebtedness in the amount of $116, 103.80.   

The Board finds that the Veteran was mainly at fault in the creation of the overpayment indebtedness.  The Veteran also would be unjustly enriched at the expense of the government if a waiver was granted and recovery of the overpayment indebtedness would not create undue hardship.  The end result in this case would not be unduly favorable or adverse to either the Government or the Veteran.  38 U.S.C.A. § 5107(b).  Accordingly, the Veteran's request for the waiver of recovery of the overpayment of compensation benefits is denied.


ORDER

The waiver of recovery of the overpayment of nonservice-connected pension benefits, in the principle amount of $116,103.80, is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


